STORY, Circuit Justice.
The twenty-ninth section of the revenue collection act of 1799, c. 128 [1 Story’s Law's, 598; 1 Stat. 648, c. 22], enacts, “that if any ship or vessel, which shall have arrived within the limits of any district of the United States, from any foreign port or place, shall depart, or attempt to depart from the same, unless to proceed on her way to some more interior district, to which she may be bound, before report' or entry shall have been made by the master or other person having the charge or command of such ship or vessel, with the collector of some district of the United States, the said master, &c. shall forfeit and pay the sum of four humb-ed dollars.” The defendant was master of the schooner Hope and Esther, bound on a voyage from Halifax in Nova Scotia to the port of New York, he voluntarily put into the harbour of Hyannis in the district of Barnstable, and. after remaining there fifteen hours, departed w’ithout any necessity. without making any report or entry with the collector of Barnstable district or of any other district. He is of course within the reach of the penalty, unless he ivas bound to a more interior district; and the question therefore is. w'hether New York is such a district in the sense of the act. The district judge decided it as a question of law, that New York was such an interior district, there being no doubt as to the other facts of the case, and the relative geographical position of the ports in both districts being w’ell knowm and not controverted.
What then is the true exposition of the phrase., “more interior district,” in the section under consideration? Does it mean any other district, to which the vessel may be bound, and through which she has not already passed in her voyage, although, geographically speaking, it is not more inland, or indeed is less inland* than the district at which she has arrived? If so. the exposition of the learned judg° was right, for his opinion is understood to have turned upon the most general import w'hich could be applied to the phrase. Or does the expression, “more interior district.” apply only to those districts, which are, in a strict sense, deeper within the interior of the country, than the one. in which the vessel has arrived, and through which she must go. before she can reach the interior district? If this be the true meaning, it is agreed, that the opinion of the learned judge cannot be maintained. *1054for New York is not suck a district with reference to Barnstable. There are many such districts within the United States, upon our long rivers and extended bays, such as Hudson's river, Delaware river, Penobscot Bay, Chesapeake Bay, &c. 1 confess, that, after much reflection, I have reluctantly come to the conclusion, that this last is the true sense of the terms; and that in this section the legislature intended, by “more interior district,” a district, which, with reference to local and geographical position, and in common usage, is deemed interior to another, that is, further within the indentations or inlets of the contiguous or surrounding country, than that in ■ which the vessel has already arrived, and through which she would or might ordinarily pass, in order to reach such inner district. I ■ have not found the words used In any other section of the act; but in the close of the •eighteenth section, the words, “interior port," occur in a sense exactly like that, which I feel constrained to apply to the section under examination.
The requisitions of the act may be hard and rigorous: but if they are so, the remedy lies with congress, and not with courts of law. My judgment is, that the judgment Of the district court must be reversed, and a venire facias de novo awarded. Judgment accordingly.